NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   OMAR SHAKUR AKRAM, Petitioner.

                         No. 1 CA-CR 16-0827 PRPC
                              FILED 3-29-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-006443-001
                             CR2010-006840-002
              The Honorable Pamela Hearn Svoboda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Omar Shakur Akram, Florence
Petitioner


                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Kent E. Cattani and Judge
Jennifer M. Perkins delivered the decision of the Court.
                             STATE v. AKRAM
                            Decision of the Court

PER CURIAM:

¶1              Petitioner Omar Shakur Akram seeks review of the superior
court's order denying his second and third petitions for post-conviction
relief, filed pursuant to Arizona Rule of Criminal Procedure 32.1.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court's order denying the petitions for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2